Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 08/17/2022.
In the instant Amendment, claim 2 has been cancelled; claims 1, 3-10, 12-15 have been amended; and claims 1, 12 are independent claims. Claims 1, 3-15 have been examined and are pending. This Action is made Final
Response to Arguments
The objection of the abstract is withdrawn as the abstract has been amended.
The claim interpretation under 35 U.S.C. 112(f) of claims 1 and 12 is withdrawn as the claims have been amended. 
The rejection of claims 1-11 under 35 U.S.C. 112(b) is withdrawn as the claims have been amended. 
Applicant’s arguments, see Remarks pages 7-9, filed 08/17/22, with respect to the rejection(s) of claim(s) 1-15 under 103 have been fully considered but are moot in view of the new ground(s) of rejection, which were necessitated by amendment. 
Applicant’s arguments in the Instant Amendment, filed on 12/14/2021, with respect to claim 2, have been fully considered but are not persuasive
	Applicant argument: “Examiner alleges (in regards to claim 2) that Kim, page 2, lines 7-8 teaches "Near Field Communication is a non-contact type short range wireless communication technology capacity of transmitting data at a low power ... " Kim nor Jung does not teach the foregoing limitations and request withdrawal of the rejection to claims 1-11”. The Applicants’ arguments with respect to claims 2 have been considered but are moot as claim 2 has been cancelled.
Objections
Claim 11 is objected to because of the following informality:
Regarding Claim 11, claim 11 line 2 recites “UWB. The acronyms “UWB” need to be defined. Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (K.R. Application 20150002954 A; Hereinafter “Kim”), in view of Ando (J.P. 2007251557 A; Hereinafter, “Ando”).
Regarding claim 1, Kim teaches an electronic device (vehicle) comprising (Kim: page 2 line 2-3 “an apparatus and method for pairing a multimedia device and a mobile terminal in a vehicle using a smart key, and more particularly, Bluetooth pairing is performed”): 
a first communication circuit configured to communicate with an external electronic device (mobile terminal) by using a first communication scheme (Bluetooth) (Kim: page 4 line 2-3 “The portable terminal 210 and the smart key 220 according to an embodiment of the present invention are terminals equipped with a wireless communication module capable of short-range wireless communication.”, “provide a pairing device and a method for updating Bluetooth information of a multimedia device in a vehicle”);
a housing, wherein a part of the housing is contacted with an accessory, the accessory configured to communicate with the external electronic (mobile terminal) device by using a second communication scheme (LF) (Kim: page 2 line 4-9, “there is provided a smart key, including a smart key equipped with a local wireless communication module for recognizing the presence of the wireless terminal and transmitting the pairing information to the wireless terminal, a smart key module in the vehicle for wireless communication with the smart key”);
a second communication circuit configured to transmit and receive data to and from the accessory by using a third communication scheme (NFC) (Kim page 2 line13-15 “It is another object of the present invention to provide a pairing device and a method for updating Bluetooth information of a multimedia device in a vehicle without a separate connection device by exchanging information in the vehicle with a vehicle and an LF signal.
a security memory configured to store authentication data for authentication with the external electronic device (Kim: page 4 line 18-22, “The NFC tag is a kind of memory device and can store predetermined information. Specifically, a NFC tag may store a service identifier (Unique Identifier) and service data (NFC Data Exchange Format data). In the present invention, the NFC controller of the smart key 220 and the NFC tag of the portable terminal 210 store connection information about a local communication device to be connected, identification information of a specific application to be executed, identification information of the electronic device, and the like.”); and 
a processor operatively connected to the first communication circuit, the second communication circuit, and the security memory, wherein the processor is configured to (Kim: page 5 line 15-16, “The multimedia module 420 includes a CAN communication unit 421, 422, an audio processing unit 423, a Bluetooth 424, a memory 425, an application control unit 426, and an output unit 427.”): 
control the second communication module to activate the accessory in response to receiving a discovery signal broadcast by the external electronic device through the first communication scheme (Kim: page 5 line 24-27, “When the NFC contact event of the portable terminal 210 and the smart key 220 occurs, the step of contacting the smart key 220 with the portable terminal 210 (S510) Is activated.).
control the accessory to transmit the authentication data to the external electronic device through the second communication scheme (Kim: page 5 line 8-9, “The smart key 300 transmits the information received from the smart key module 410 in the vehicle to the portable terminal 210 to start the pairing operation.”).
Kim does not explicitly teach control the second communication circuit to transmit the authentication data used for to the accessory through the third communication scheme,  after activating  the accessory.
However, in an analogous art, Ando teaches control the second communication circuit to transmit the authentication data used for to the accessory through the third communication scheme,  after activating  the accessory(Ando: page 4 line 8-12, “The second authentication unit of the authentication device further transmits the identification data and the authentication data to the second short distance within a predetermined time after the user operation indicating the start of registration processing is detected.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Ando into the teaching of Kim to include control the second communication circuit to transmit the authentication data used for to the accessory through the third communication scheme,  after activating  the accessory because it will prevent malicious attack and improve the security of the system (Ando: page 4).
Regarding claim 3, Kim in view of Ando teaches the independent claim 1. Kim additionally teaches wherein the processor is configured to, while transmitting power to the accessory through the third communication scheme, stand by to receive data transmitted by the accessory (Kim: page 6 line 26-27, “When the in-vehicle multimedia device is switched to the pairing standby mode, it transmits a pairing ready message and Bluetooth pairing information of the in-vehicle multimedia device to the smart key.”).
Regarding claim 4, Kim in view of Ando teaches the dependent claim 3. Kim additionally teaches wherein the data transmitted by the accessory comprises data from the external electronic device through the second communication scheme (Kim: page 5 line 17-18 “The smart key module 410 in the vehicle carries information necessary for the Bluetooth connection between the multimedia device 400 and the portable terminal 210 in the vehicle to the smart key 300 possessed by the user.”).
Regarding claim 6, Kim in view of Ando teaches the independent claim 1.Kim additionally teaches wherein the discovery signal comprises service information capable of being provided by the external electronic device, and the service information comprises an identifier of a service or a condition in which switching to an accessory mode is not to be performed (Kim: page 7 line 30-31 “The Bluetooth device information includes Bluetooth device connection information such as a Bluetooth address (BD_ADDR) and a PIN (Personal Identity Number) code or device connection information such as an SSID (Service Set Identifier), a security type and a password.”).
Regarding claim 8, Kim in view of Ando teaches the independent claim 1. Kim additionally teaches wherein the processor is configured to: sense, while standing by to receive the data from the accessory, a different external electronic device supporting the third communication scheme (Kim: page 2 line 9-10, “A portable terminal equipped with an NFC module performs a function of reading information from an NFC tag or transmitting information to another portable terminal equipped with an NFC module so that two or more terminals can be accessed”); and 
Communicate with the different external electronic device through the third communication scheme in response to sensing the different external electronic device (Kim: page 2 line 11-12, “This allows you to send and receive basic information such as phone numbers, as well as data such as MP3 files and photos”).
Regarding claim 11, Kim in view of Ando teaches the independent claim 1. Kim additionally teaches the third communication scheme is an NFC scheme (Kim: page line 2-3, “activating the NFC connection of the smart key with the portable terminal after the contact”);
wherein the second communication scheme comprises a UWB communication scheme (Kim: page 2 line 29-30, “The short-range wireless communication module of the present invention may include a NFC (Near Field Communication) module, an Infrared communication module, a Zigbee module, a DSRC (Dedicated Short Range Communication) module, an UWB ) &Lt; / RTI &gt; modules”). 
Claims 7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (K.R. Application 20150002954 A; Hereinafter “Kim”), in view of Ando (J.P. 2007251557 A; Hereinafter, “Ando”), and  in view of Lu et al. (U.S. 20150337587 A1; Hereinafter, “Lu”).
Regarding claim 7, Kim in view of Ando teaches the dependent claim 6. 
Kim in view of Ando does not explicitly teach wherein transmitting sufficient power is performed when a distance between the electronic device and the external electronic device is less than a predetermined distance, the electronic device receives an identical identifier after a predetermined time, and the electronic device receives the identical identifier within the predetermined distance
However, in an analogous art, Lu teaches wherein transmitting sufficient power is performed when a distance between the electronic device and the external electronic device is less than a predetermined distance, the electronic device receives an identical identifier after a predetermined time, and the electronic device receives the identical identifier within the predetermined distance (Lu: para [0083],“ Again, the first distance may be compared to the first threshold value. If the first distance is less than the first threshold value, the second distance may be selected to be a second value that is smaller than the first value, for example, 3 meters or more or less. Thus, if the client computing device is authenticated within distance E of the vehicle, the second distance may be selected to correspond to distance G from the vehicle. Thus, when vehicle's computing devices determine that the client computing device is at or within a distance G from the vehicle, the vehicle's computing device may unlock the vehicle's doors and initiate a trip to the destination location as described above.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Lu into the modified teaching of Kim to include transmitting sufficient power occur when the device is authenticated using the distance between the device and the vehicle because it will prevent relay attack (Lu: para[0069]).
Regarding claim 12, Kim teaches a vehicle comprising (Kim: page 2 line 2-3 “an apparatus and method for pairing a multimedia device and a mobile terminal in a vehicle using a smart key, and more particularly, Bluetooth pairing is performed”):
a first communication circuit configured to communicate with a smartphone (mobile phone) using a first communication scheme (Kim: page 4 line 2-3 “The portable terminal 210 and the smart key 220 according to an embodiment of the present invention are terminals equipped with a wireless communication module capable of short-range wireless communication.”, “provide a pairing device and a method for updating Bluetooth information of a multimedia device in a vehicle”)
a second communication circuit (NFC module) configured to communicate, using a second communication (Kim page 2 line13-15 “It is another object of the present invention to provide a pairing device and a method for updating Bluetooth information of a multimedia device in a vehicle without a separate connection device by exchanging information in the vehicle with a vehicle and an LF signal); and 
a processor operatively connected to the first communication circuit and the second communication circuit, wherein the processor is configured to (Kim: page 5 line 15-16, “The multimedia module 420 includes a CAN communication unit 421, 422, an audio processing unit 423, a Bluetooth 424, a memory 425, an application control unit 426, and an output unit 427.”):
control the first communication circuit to broadcast, using the first communication scheme, a discovery signal for searching for the smartphone (Kim: page 5 “According to an embodiment, the electronic device 101 may search for the external electronic device while transmitting the power to the accessory apparatus 400.”).
control the second communication circuit to be connected to the accessory through the second communication scheme in response to receiving a response signal corresponding to the discovery signal through the first communication scheme (Kim: page 5 line 24-27, “When the NFC contact event of the portable terminal 210 and the smart key 220 occurs, the step of contacting the smart key 220 with the portable terminal 210 (S510) Is activated.);
Kim does not explicitly teach determine a distance between the accessory and the vehicle, based on a signal comprising data which is transmitted by the accessory through the second communication scheme and is used to authenticate the smartphone; authenticate, based on the data, the smartphone in response to determining that the distance between the accessory and the vehicle is within a first distance
However, in an analogous art, Ando teaches determine a distance between the accessory and the vehicle, based on a signal comprising data which is transmitted by the accessory through the second communication scheme and is used to authenticate the smartphone (Ando: page 11, step 23-25 “In step S 23, the operation unit 32 of the automobile 11 supplies an operation signal corresponding to the operation of the user 2 to the control unit 45 of the in-vehicle ID management device 31, and the control unit 45 receives the operation signal supplied from the operation unit 32. Based on this, an operation for starting a registration process for registering the mobile phone 13 of the user 2 is detected…After the process of step S23, in step S24, the control unit 45 of the in-vehicle ID management device 31 starts measuring the registration process time”, “In step S25, the short-range communication unit 41 of the in-vehicle ID management device 31 confirms that the smart key 12 exists within the communication range, and notifies the control unit 45 to that effect”); 
authenticate, based on the data, the smartphone in response to determining that the distance between the accessory and the vehicle is within a first distance (Ando: page 11, “If it is authenticated that the mobile phone 13 belongs to the regular user 2, in step S73, the authentication unit 72 displays an authentication result indicating that the mobile phone 13 belongs to the regular user 2”)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Ando into the teaching of  Kim to include the authentication process between the vehicle and the smartphone using the accessory because it will prevent improve the security of the system (Ando: page 3 ).
Kim in view of Ando does not explicitly perform an operation related to the authentication when the distance between the accessory and the vehicle is within a second distance and the authentication is completed.
However, in an analogous art, Lu teaches perform an operation related to the authentication when the distance between the accessory and the vehicle is within a second distance and the authentication is completed (Lu: para[0085]“ When the client computing device is authenticated, a first distance between the client computing device and the vehicle is estimated based on a strength of a signal received from the client computing device at block 1030. When to unlock the vehicle is then determined by selecting between a first distance value and a second distance value at block 1040”.)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Lu into the modified teaching of Kim to include the second authentication using a second distance between the vehicle and the accessory because it will prevent relay attack (Lu: para[0069]).
Regarding claim 13, Kim in view of Ando and in view of Lu teaches the independent claim 12. Lu teaches wherein the processor is configured to control the second communication to transmit the distance between the accessory and the vehicle to the accessory through the second communication scheme (Lu: para [0085], “When the client computing device is authenticated, a first distance between the client computing device and the vehicle is estimated based on a strength of a signal received from the client computing device at block 1030.”para [0046-0047], “vehicles 100 and 100A may be a part of a fleet of vehicles that can be dispatched by server computing devices to various locations. In this regard, the vehicles of the fleet may periodically send the server computing devices location information provided by the vehicle's respective positioning systems and the one or more server computing devices may track the locations of the vehicles.”).
Regarding claim 14, Kim in view of Ando and in view of Lu teaches the independent claim 12. Lu teaches wherein the second distance is shorter than the first distance (Lu: para [0083],“ Again, the first distance may be compared to the first threshold value. If the first distance is less than the first threshold value, the second distance may be selected to be a second value that is smaller than the first value, for example, 3 meters or more or less. Thus, if the client computing device is authenticated within distance E of the vehicle, the second distance may be selected to correspond to distance G from the vehicle. Thus, when vehicle's computing devices determine that the client computing device is at or within a distance G from the vehicle, the vehicle's computing device may unlock the vehicle's doors and initiate a trip to the destination location as described above.”).
Regarding claim 15, Kim in view of Ando and in view of Lu teaches the independent claim 12. Kim additionally teaches wherein the processor is configured to transmit, through one of the first communication scheme or the second communication scheme, a signal requesting termination of the connection using the second communication scheme (Kim page 7 line 20-21, “If the user is outside the vehicle and the smart key 220 and AVN / AUDIO module of the vehicle are far away (S606), the pairing progress operation is interrupted (S625).”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim  (K.R. 20150002954 A; Hereinafter “Kim”), in view of Ando (J.P. 2007251557 A; Hereinafter, “Ando”),and  in view of  Park (K.R. 20160077830 A; Hereinafter “Park”).
Regarding claim 5, Kim in view of Ando teaches the independent claim 1. 
Kim in view of Ando does not explicitly teach wherein the processor is configured to authenticate the accessory and determine, based on a result of the authentication, whether to transmit sufficient power.
However, in an analogous art, Park teaches wherein the processor is configured to authenticate the accessory and determine, based on a result of the authentication, whether to transmit sufficient power (Park: page 3 line 5-10, “The smart key module control unit 120 not only authenticates the smart key 200 so that the user can start the smart key 200 when the smart key 200 is located in the car, The smart key 200 is placed in a wireless charging coil housing that is implemented as a charging pad 155 or a cup holder 156 or the like And if it is in a state in which the wireless charging is possible and the vehicle is started or the IGN power is supplied, the wireless charging unit 140 is controlled to perform wireless charging And transmits the power to the smart key 200.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Park into the modified teaching of Kim to include supplying sufficient power after authenticated the device because it will provide a mobile terminal capable of controlling a vehicle in an optimized manner (park: page 2).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim  (K.R. 20150002954 A; Hereinafter “Kim”), in view of Ando (J.P. 2007251557 A; Hereinafter, “Ando”), in view of  Kang et al (U.S. 20180245559 A1; Hereinafter “Kang”).
Regarding claim 9, Kim in view of Ando teaches the dependent claim 8. 
Kim in view of Ando does not explicitly teach wherein the processor is configured to control the second communication circuit to switch to one of a card emulation mode or a reader mode in response to determining to communicate with the different external electronic device through the third communication scheme.
However, in an analogous art, Kang teaches wherein the processor is configured to control the second communication module to switch from an accessory mode to one of a card emulation mode or a reader mode in response to determining to transmit and receive data to and from the different external electronic device through the third communication scheme (Kang: para [0175-0176] “The NFC module may operate in one of a card mode, a reader mode, or a P2P mode.”, “In a case where the NFC module operates in a card mode, the mobile terminal may transmit card information on a general IC card to the outside” ).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Kang into the modified apparatus of  Kim to include wherein the processor is configured to control the second communication module to switch from an accessory mode to one of a card emulation mode or a reader mode in response to determining to transmit and receive data to and from the different external electronic device through the third communication scheme because it will provide a mobile terminal capable of controlling a vehicle in an optimized manner using a card-type vehicle key module inserted in the mobile terminal. (Kang: para [0013]).
Regarding claim 10, Kim in view of Ando teaches the independent claim 1. 
Kim in view of Ando does not explicitly teach wherein the processor is configured to: receive, using the third communication scheme, information about a distance between the accessory and the external electronic device, from the accessory; and control the second communication circuit, based on the information about the distance.
However, in an analogous art, Kang teaches wherein the processor is configured to: receive, using the third communication scheme, information about a distance between the accessory and the external electronic device, which the accessory has received from the external electronic device through the second communication scheme (Kang: para [0375-0377], “As the RKE function performed while the vehicle key module 200 is inserted into the mobile terminal, when a driver having the mobile terminal with the vehicle key module inserted approaches the vehicle within a predetermined distance, the controller 180 of the mobile terminal may transmit a vehicle door unlock control command to the vehicle remotely in a form of a high frequency signal based on the approach.”); and 
control the second communication module, based on the information about the distance (Kang: para [0375-0377]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Kang into the modified apparatus of  Kim to include wherein the processor is configured to: receive, using the third communication scheme, information about a distance between the accessory and the external electronic device, which the accessory has received from the external electronic device through the second communication scheme; and control the second communication module, based on the information about the distance because it will provide a mobile terminal capable of controlling a vehicle in an optimized manner using a card-type vehicle key module inserted in the mobile terminal. (Kang: para [0013]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272 - 4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./
Examiner, Art Unit 2437

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437